Case 2:20-mj-03147-MTM Document 1 Filed 05/25/20 Page 1 of 4

AO 91 (Rev, 02/09) Criminal Complaint

 

 

 

wm .O UNITED STATES DISTRICT COURT
for the
& Ry 9 District of Arizona
/ in United States of America ) . mM
é Vv, ) ¢ u
> Orlando Valenzuela-Torres, ) Case No. LO — SA 1 J
a.k.a: Orlando Valenzuela, )
(A044 545 094) )
Defendant )
CRIMINAL COMPLAINT

1, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of May 23, 2020, in the County of Maricopa, in the District of Arizona,
the defendant violated Title 8, U.S.C. § 1326(a), an offense described as follows:

Orlando Valenzuela-Torres an alien, was found in the United States of America at or near
Phoenix, in the District of Arizona, after having been previously denied admission, excluded,
deported, and removed from the United States at or near Calexico, California, on or about
January 22, 2016, and not having obtained the express consent of the Secretary of the
Department of Homeland Security to reapply for admission thereto; in violation of Title 8,
United States Code, Section 1326(a), and enhanced by (b)(1). I further state that I am a
Deportation Officer.

This criminal complaint is based on these facts:

See Attached Statement of Probable Cause Incorporated By Reference Herein
JENNIFER ae a DY EMME
LAGRANGE ° rare 8.05.25 0725-08
REVIEWED BY: AUSA Jennifer E. LaGrange for AUSA Emma Mark.
BRIAN T Digitally signed by BRIAN T

] Continued on the attached sheet. ~ FITZGERALD

FITZGERALD _* Date: 2020.05.25 07:31:48 -07°00"

 

Complainant’s signature

Brian Fitzgerald,
Deportation Officer

Printed name and tille

WV) Prroeertsey

Official’s signature

Sworn to me telephonically
Date: May 25, 2020
Michael T. Morrissey,

City and state: Phoenix, Arizona United States Magistrate Judge
Printed name and litle

 
1,

Case 2:20-mj-03147-MTM Document 1 Filed 05/25/20 Page 2 of 4

STATEMENT OF PROBABLE CAUSE

I, Brian Fitzgerald, being duly sworn, hereby depose and state as follows:

Your affiant is a Deportation Officer, with United States Immigration and Customs
Enforcement (ICE). I have learned from direct participation in the investigation and
from the reports and communications of other agents and officers the facts recited
herein.

On May 23, 2020, Orlando Valenzuela-Torres was booked into the Maricopa County
Jail (MCJ) by the Maricopa County Sheriff's Office on local charges. While
incarcerated at the MCJ, Valenzucla-Torres was examined by ICE Officer Chamorro
who determined him to be a Mexican citizen, illegally present in the United States.
On the same date, an immigration detainer was lodged with the MCJ, On May 23,
2020, Valenzucla-Torres was released from the MCJ and transported to the Phoenix
ICE office for further investigation and processing. Valenzuela-Torres was held in
administrative custody until his criminal and immigration records could be obtained
and his identity confirmed.

Immigration history checks revealed Orlando Valenzuela-Torres to be a citizen of
Mexico and a previously deported criminal alien. Walenzuela-~Torres was removed
from the United States to Mexico through Calexico, California, on or about January

22, 2016, pursuant to an order of removal issued by an immigration Judge. There is

 
Case 2:20-mj-03147-MTM Document1 Filed 05/25/20 Page 3 of 4

no record of Valenzuela-Torres in any Department of Homeland Security database to
suggest that he obtained permission from the Secretary of the Department of
Homeland Security to return to the United States after his removal. Valenzuela-
Torres’ immigration history was matched to him by electronic fingerprint comparison,
. Criminal history checks revealed that Orlando Valenzuela-Torres was convicted of
Aggravated Driving or Actual Physical Control While Under the Influence of
Intoxicating Liquor or Drugs, a felony offense, on March 19, 2014, in the Superior
Court of Arizona, Maricopa County Valenzuela-Torres was sentenced to four (4)
months imprisonment and three (3) years of probation. Valenzuela-Torres’ criminal
history was matched to him by electronic fingerprint comparison.

. On or about May 23, 2020, Orlando Valenzuela-Torres was advised of his
constitutional rights. Valenzuela-Torres freely and willingly acknowledged his rights
and declined to make a statement under oath.

. For these reasons, this affiant submits that there is probable cause to believe that on or
about May 23, 2020, Orlando Valenzuela-Torres, an alien, was found in the United
States of America at or near Phoenix, in the District of Arizona, after having been
previously denied admission, excluded, deported, and removed from the United States
at or near Calexico, California, on or about January 22, 2016, and not having obtained
the express consent of the Secretary of the Department of Homeland Security to
reapply for admission thereto; in violation of Title 8, United States Code, Section

1326(a), and enhanced by (b)(1).

 
Case 2:20-mj-03147-MTM Document 1 Filed 05/25/20 Page 4 of 4

7. This affidavit was sworn telephonically before a United States Magistrate Judge
legally authorized to administer an oath for this purpose. I have thoroughly reviewed
the affidavit and the attachments to it, and attest that there is sufficient evidence to

establish probable cause that the defendant violated Title 8, United States Code,

Section 1326(a), and enhanced by (b)(1).

 

’ Digitally signed by BRIAN T
BRIAN T FITZGERALD
Date: ,05. 34:22
FITZGERALD _ Date: 2020.05.25 07:34
Brian Fitzgerald,

Deportation Officer,
Immigration and Customs Enforcement

Sworn to telephonically
this 25" day of May, 2020.

IV) Mode ritsen

Michael T. Morrissey,
United States Magistrate Judge

 

 
